Citation Nr: 1632983	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  13-11 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD) and depressive disorder.

2.  Entitlement to an initial rating in excess of 30 percent for lung cancer associated with herbicide exposure.


REPRESENTATION

Veteran represented by:	Mississippi State Veterans Affairs Board


WITNESS AT HEARING ON APPEAL
The Veteran




ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In April 2016, the Veteran testified at a Board hearing before the undersigned.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With regard to the claim of entitlement to service connection for an acquired psychiatric condition, to include PTSD and depressive disorder, the Veteran testified during his April 2016 Board hearing that his symptoms of depression began on active duty and has progressed since then.  See April 2016 Hearing Transcript, p. 13.  VA treatment records, to include a May 2011 treatment record, reflect complaints of and treatment for depressive disorder.  The Veteran was most recently afforded a VA examination in August 2014.  Upon review of the Veteran's claims file, the examiner stated that the Veteran denied "any history of diagnosis with or treatment for problems related to a mood disorder prior to or during his military service.  Review of his military service records is silent for any complaint, treatment or diagnosis of a psychiatric condition to include depression or any mood disorder."  She concluded by opining that "there is no evidence to support that the Veteran's current symptoms associated with his diagnosis of unspecified depressive disorder are caused by or related to his military service or any in-service illness, injury or event.  It is at least as likely as not that his depression is caused by his continuous heavy alcohol use."

However, upon review of the Veteran's service treatment records, an August 1969 Report of Medical History reflects the Veteran's endorsement of "depression or excessive worry" and "trouble sleeping."  Therefore, the VA examiner's opinion is found to be inadequate as it appears to have been based on inaccurate factual premise that the Veteran did not have a complaint of a psychiatric condition to include depression or any mood disorder, in spite of the fact that the Veteran indeed endorsed depression and excessive worry in service.  A VA examination must be based on an accurate factual premise.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  Therefore because the examiner failed to consider the Veteran's full medical history from service, and his specific in-service symptomology regarding depression and excessive worry, remand for a new nexus opinion is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board further notes that the remaining VA opinions of record, provided in May 2011 and October 2012, also do not contain an adequate opinion regarding the etiology of the Veteran's diagnosed depressive disorder.

With regard to the claim of entitlement to an initial rating in excess of 30 percent for lung cancer associated with herbicide exposure, service connection was granted by the RO in April 2016.  The RO mailed notice of the decision in April 2016.  In April 2016, the Veteran submitted a Notice of Disagreement (NOD).  Thus, the April 2016 rating decision remains pending and the RO is now required to send the Veteran an SOC in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  Where an NOD has been submitted, the Veteran is entitled to an SOC.  The failure to issue an SOC is a procedural defect requiring a remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).



Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA medical records and associate them with the virtual claims file. 

All efforts to obtain these records must be documented.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.  

2. Issue an SOC to the Veteran and his representative addressing the issue of entitlement to an initial rating in excess of 30 percent for lung cancer associated with herbicide exposure.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  See 38 C.F.R. § 20.302(b).  The case should then be returned to the Board for further appellate consideration, only if an appeal is properly perfected. 

3. Return the claims file, to include a copy of this remand, to the August 2014 VA examiner for an addendum opinion.  If the examiner who drafted the August 2014 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's diagnosed depressive disorder started during or is otherwise related to the Veteran's military service.

In providing this opinion, the examiner should specifically address the Veteran's August 1969 Report of Medical History noting "depression or excessive worry" and "trouble sleeping."  The examiner should also consider the lay statements of record regarding the Veteran's symptoms, to include testimony from the April 2016 Board hearing, regarding the Veteran's symptoms and his contentions regarding the relationship between his depressive disorder and his active military service. 

A complete rationale must be provided for all opinions expressed.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

4. Following any additional indicated development, the AOJ should review the claims file and readjudicate the issue on appeal.  If a benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




